Citation Nr: 0720543	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  02-17 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date for an award of service 
connection for non-Hodgkin's lymphoma, prior to December 27, 
2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for non-Hodgkin's lymphoma, and assigned a 100 
percent evaluation for it, effective December 27, 2001.  The 
veteran disagreed with the effective date of the award.  This 
case was previously before the Board in January and August 
2004 and was remanded to ensure due process and/or for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

The veteran indicated on his substantive appeal submitted in 
November 2002, that he wanted to testify at a hearing before 
a Veterans Law Judge at the RO.  However, he withdrew this 
request in March 2003.


FINDINGS OF FACT

1.  Private medical records reflect treatment for what was 
diagnosed as non-Hodgkin's lymphoma on October 5, 2000.

2.  The veteran's formal claim for service connection for 
non-Hodgkin's lymphoma was received on December 27, 2000.


CONCLUSION OF LAW

The criteria for an effective date of October 5, 2000, for an 
award of service connection for non-Hodgkin's lymphoma, have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.114(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in September 2004, and August 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
earlier effective date, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the post 
service private and VA medical records and the opinion of a 
VA physician.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant, especially 
given the favorable determination below.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
private and VA medical records, and the opinion of a VA 
physician.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2006).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3) (2006).

If benefits are awarded pursuant to a liberalizing law which 
became effective on or after the date of its enactment or 
issuance, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a) (2006); see also McCay v. Brown, 9 
Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 1581 (Fed. 
Cir. 1997).  However, that requirement does not apply to 
liberalizing laws with retroactive effective dates.  Id.; see 
also 62 FR 17706.

The veteran submitted a formal claim for service connection 
for non-Hodgkin's lymphoma on December 27, 2000.  At that 
time, he also submitted a hospital report showing he had been 
admitted to a private facility where he presented on October 
5, 2000 with approximately a 10-hour history of crampy, 
intermittent abdominal pain.  A CT of the abdomen showed an 
abdominal mass.  A biopsy report revealed follicular 
lymphoma, Grade I.  

A November 2000 report from a private physician, also 
received in December 2000, shows that prior to the acute 
onset of abdominal pain the previous month, the veteran had 
considered himself to be in good health, but he had some 
unusual sweats at night for the previous two years, more so 
the past month.  His weight had decreased by 35 pounds over 
the previous three months.  He had not complained of 
abdominal pain prior to the hospitalization the previous 
month.  The impression was that the veteran probably had 
indolent follicular lymphoma.  

Private medical records received after December 27, 2000, 
reveal that the veteran was seen in November 2000.  It was 
reported that the veteran had stage IVB non-Hodgkin's 
lymphoma.  The examiner noted that the veteran had 
experienced night sweats that were probably due to the 
disease.  He also noted that there was a significant loss of 
weight for about 13 months.  

In May 2006, a VA physician reviewed the claims folder.  He 
noted the reference in the private medical report of November 
2000 that the veteran had lost weight over a period of 13 
months.  He said that, throughout all the notes, this was the 
only mention of disease prior to October 2000, and put the 
disease back 13 months from November 2000.  The VA physician 
commented that this was history and had no documentation 
other than history per the private physician.  He opined that 
it was not at least as likely as not that the veteran's non-
Hodgkin's lymphoma occurred prior to December 1999.  He noted 
that the veteran developed severe abdominal pain in October 
2000 and was evaluated and found to have non-Hodgkin's 
lymphoma.  The veteran had not been diagnosed or treated for 
this condition prior to October 2000, based on the medical 
records.  The VA examiner stated that medical reports prior 
to this time do not have a diagnosis of non-Hodgkin's 
lymphoma.  He added that the veteran had been evaluated for 
gastroesophageal disease and was found to have a hiatal 
hernia.  He further noted that the only mention of symptoms 
prior to October 2000 that are attributable to non-Hodgkin's 
lymphoma were made by the private physician and concerned the 
veteran's loss of weight.  

The veteran asserts that an earlier effective date is 
warranted for the award of service connection for non-
Hodgkin's lymphoma.  He argues that he should be entitled to 
payments for prior to the date his claim was received under 
38 C.F.R. § 3.114(a)(3).  Specifically, he contends that 
based on the size of his tumor when diagnosed in October 
2000, his cancer had existed for a number of years. 

As the VA physician noted, the veteran was not treated for or 
diagnosed with non-Hodgkin's lymphoma until his 
hospitalization on October 5, 2000.  While there was a 
mention of a weight loss prior to that time, there was no 
evidence of an extant disability until October 2000.  Thus, 
the veteran's entitlement to benefits for non-Hodgkin's 
lymphoma did not arise until that date.  Accordingly, upon 
consideration of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114, 
entitlement to an effective date of October 5, 2000 is 
warranted.  

The Board notes that the record shows that in November 1981, 
the RO denied a claim for service connection for "Agent 
Orange exposure."  The veteran was notified of this 
determination, but did not file an appeal.  

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).  The final stipulation and order 
in Nehmer I, and the specific guidance provided in Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 
1999) (Nehmer II), and Nehmer v. United States Veterans 
Admin., No. C86-6160 THE (N.D. Cal. Dec. 12, 2000) (class 
action order), create an exception to the provisions 
governing the assignment of effective dates in certain cases 
involving Agent Orange exposure.

In this case, however, the Nehmer Stipulation and case law do 
not apply.  To the extent that a generic claim for Agent 
Orange exposure in 1981 can be construed as denying non-
Hodgkin's lymphoma, such denial was made prior to the 
enactment of the regulation invalidated by Nehmer I.  That 
regulation was in effect from September 1985 to May 1989.  
Thus, the veteran's claim denied in November 1981 was not 
voided by Nehmer I.  Indeed, in Williams v. Principi, 15 Vet. 
App. 189, 196-97 (2001) the Court held that it was clear from 
the District Court's statements in its 1987 class 
certification order and in its Nehmer II opinion that the 
denials the District Court intended to void in Nehmer I and 
Nehmer II were only those that occurred during the period 
when the now-invalidated regulation was in effect (September 
1985 to May 1989).  Thus, the Nehmer cases provide no basis 
for an earlier effective date for the award of service 
connection for non-Hodgkin's lymphoma.  See also 38 C.F.R. 
§ 3.816(c)(1).

In sum, the veteran's claim was received on December 27, 
2000, and the medical evidence shows non-Hodgkin's lymphoma 
was first treated and diagnosed during hospitalization in 
October 5, 2000.  The Board concludes, accordingly, that 
pursuant to 38 C.F.R. § 3.114 and 38 U.S.C.A. § 5110, the 
proper effective date is October 5, 2000, the date 
entitlement for an award of service connection for non-
Hodgkin's lymphoma arose.   


ORDER

An effective date of October 5, 2000 for an award of service 
connection for non-Hodgkin's lymphoma is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


